Title: From Alexander Hamilton to Caleb Swan, 28 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            Camp Scotch Plains May 28th. 1800
          
          I have just received your letter of the twenty sixth instant.
          My intention was that you should deliver transmit to Lieut Richmond bounty money for four complete companies independently of the sum of 1960 dollars paid to him some time since—But as so large a the large as so large a sum has been recently delivered to him, I am lead to modify my order change the order on the subject—You will transmit to Lieut Richmond bounty money for but three companies—This is to be in addition to the sum paid to him on the twenty eighth of the last month April—
           C. Swan Esr.
        